Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants amendment filed 8/23/2022 has been entered.  Claims 24-28 have been cancelled.  New claims 39-49 were added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Election/Restrictions
Claims 41,42,46 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. The election was made without traverse in the reply filed on 8/23/2022.

Applicant’s election without traverse of Group I in the reply filed on 8/23/2022 is acknowledged.  Claims 41, 42, 46 and 47 are withdrawn.  Claims 39, 40, 43-45, 48 and 49 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39, 40, 43-45, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Hardas et al. (US 2016/0114041; published April 28, 2016).
Applicant’s Invention
Applicant claims a product comprising a booster compound selected from 0.005-5% wt. sodium gluconate in combination with 0.005-10% wt. an organic acid or 0.005-10% wt. an alcohol or a mixture of the organic acid and the alcohol, wherein the organic acid is selected from sodium benzoate and the alcohol is selected from benzoic acid. 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 39, 40, 43-45, 48 and 49, Hardas et al. teach topical gel compositions comprising and active agent (abstract).  The active ingredient is a salt of organic or inorganic acids selected from benzoic acid and gluconic acid [0035].  The active ingredients are present in amounts of  from 0.05-6 wt.% [0091].  Suitable antimicrobial agents include benzyl alcohol and sodium benzoate [0036].  The treatment is for onychomycosis caused by bacteria from Aspergillus spp. and Candia albicans [0034;0042].  The composition also includes greater than 10% of a solvent selected from alcohols, including isopropyl alcohol and glycols such as propylene glycol [0049-54].  Water is also used in the formulation as a diluent [0015, 0026].  Preservatives which inhibit bacteria and/or fungi can include sodium benzoate and benzyl alcohol in amounts of 0.001-15% [0076-78].  Ph adjusters include sodium hydroxide in amounts of 0.01-1 wt% [0082].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Hardas et al. do not teach sodium gluconate, however the active ingredients include salts of gluconic acid.  Since the formulations also include 0.01-1% wt. of pH adjusters such as sodium hydroxide, the sodium salt of gluconic acid would naturally form.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Hardas et al. to combine sodium gluconate with benzoic acid and sodium benzoate with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Hardas et al. to form an antimicrobial formulation comprising sodium gluconate, benzoic acid and sodium benzoate because Hardas et al. teach that salts of gluconate are an active ingredient that is combined with preservatives that include sodium benzoate and benzyl alcohol to inhibit the growth of candida albicans in formulations.  Since Hardas et al. teach the formulations also include 0.01-1% wt. of pH adjusters such as sodium hydroxide, the sodium salt of gluconic acid would naturally form.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/         Supervisory Patent Examiner, Art Unit 1617